DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 11, 13 – 15, 18 – 27  of U.S. Patent No.10,885,924. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 22 of the instant application are similar in scope and content of claims 1 – 11, 13 – 15, 18 – 27  of the U.S. Patent from the same applicant.
Here is a comparison between claim 1 of the instant application and claim 1 of the U.S. Patent.

Instant Application 17/098,126
U.S. Patent 10,885,924
Comparison
1. An apparatus for generating an enhanced audio signal from an input audio signal, wherein the enhanced audio signal comprises spectral values for an enhancement spectral region, the spectral values for the enhancement spectral regions not being comprised by the input audio signal, the apparatus comprising:
1.    (Currently amended) An apparatus for generating an enhanced audio signal from an input audio signal, wherein the enhanced audio signal comprises spectral values for an enhancement spectral region, the spectral values for the enhancement spectral regions not being comprised by the input audio signal, the apparatus comprising:
Same
a mapper configured for mapping a source spectral region of the input audio signal to a target spectral region in the enhancement spectral region, the target spectral region comprising a target spectral region frequency content having frequency values being different from frequency values of a source region frequency content in the source spectral region; and
a mapper configured for mapping a source spectral region of the input audio signal to a target spectral region in the enhancement spectral region, the target spectral region comprising a target spectral region frequency content having frequency values being different from frequency values of a source region frequency content in the source spectral region, wherein, for the target spectral region, a source region identification exists, and wherein the mapper is configured for selecting the source spectral region using the source region identification and for mapping the selected source spectral region to the target spectral region; and
Similar; the U.S patent further claims a source region identification, but it is obvious to one of ordinary skill in the art.
a noise filler configured for generating second noise values for a noise region in the target spectral region in the enhancement spectral region, wherein the second noise values are decorrelated from first noise values in the source spectral region of the input audio signal.
a noise filler configured for generating second noise values for a noise region in the target spectral region in the enhancement spectral region, wherein the second noise values are decorrelated from first noise values in the source spectral region of the input audio signal
Same



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 3, 5 – 9, 14, 15, 17, 19 – 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rettelbach et al. (US PAP 2011/0173012).
As per claims 1, 19 -21, Rettelbach et al. teach an apparatus for generating an enhanced audio signal from an input audio signal, wherein the enhanced audio signal comprises spectral values for an enhancement spectral region, the spectral values for the enhancement spectral regions not being comprised by the input audio signal, the apparatus comprising: 
a mapper configured for mapping a source spectral region of the input audio signal to a target spectral region in the enhancement spectral region, the target spectral region comprising a target spectral region frequency content having frequency values being different from frequency values of a source region frequency content in the source spectral region (“replacing spectral values of spectral lines quantized to zero with replacement spectral values describing a noise.”; paragraph 48); and 
a noise filler configured for generating second noise values for a noise region in the target spectral region in the enhancement spectral region, wherein the second noise values are decorrelated from first noise values in the source spectral region of the input audio signal (“the noise filling does not entirely fill spectral holes or spectral gaps, but maintains a spectral distance of at least one spectral region (or of at least any other predetermined number of spectral regions) between those spectral lines in which a noise is introduced and spectral lines quantized to a non-zero value.”; paragraph 48).

As per claim 2, Rettelbach et al. further disclose the input audio signal is an encoded audio signal comprising noise-filling parameters for the source spectral region of the input audio signal, wherein the noise filler is configured for generating the first noise values using the noise-filling parameters and for generating the second noise values using an energy information on the first noise values (“the noise value calculator is configured to consider an actual energy of the quantization error of the identified spectral regions for the calculation of the noise filling parameter.”; paragraph 28).

As per claims 3, 22, Rettelbach et al. further disclose that the noise filler is configured for: identifying a noise-filling region comprising the first noise values in the input audio signal; copying at least a region of the input audio signal to a source tile buffer, the region comprising the source spectral region, the source spectral region comprising the noise-filling region; and replacing, in the source tile buffer, the first noise values as identified in the identifying the noise-filling region by decorrelated noise values; and wherein the mapper is configured to map the source tile buffer comprising the decorrelated noise values to the target spectral region (“it can generally be said that the noise filler 100 selectively fills spectral regions (e.g. spectral lines or spectral bins) of the input spectral representation 110 with noise, for example by replacing spectral values of spectral lines quantized to zero with replacement spectral values describing a noise.”; paragraphs 46 — 50, and 70 - 73).

As per claim 5, Rettelbach et al. further disclose the noise filler is configured for generating the second noise values subsequent to an operation of the mapper, or wherein the noise filler is configured for generating the first and the second noise values subsequent to an operation of the mapper (paragraphs 46 — 50, and 70 - 73).

As per claim 6, Rettelbach et al. further disclose the noise filler is configured to perform noise-filling in spectral regions by generating the first noise values using a noise-filling operation and noise-filling parameters transmitted in the input audio signal as side information, and to perform a noise-filling operation in the target spectral region to generate the second noise values using energy information on the first noise values (paragraphs 25 — 30, and 95).

As per claim 7, Rettelbach et al. further disclose an envelope adjuster configured for adjusting the second noise values in the enhancement spectral region using spectral envelope information comprised by the input audio signal as side information (paragraphs 69 — 75).

As per claim 8, Rettelbach et al. further disclose the noise filler is configured to only use side information of the input audio signal to identify spectral positions for a noise-filling operation, or wherein the noise filler is configured to analyze a time or spectral characteristic of the input audio signal with or without spectral values in the noise-filling region to identify spectral positions for the noise-filling operation (paragraphs 119 — 121).

As per claim 9, Rettelbach et al. further disclose the noise filler is configured to identify noise positions using an identification vector comprising entries for spectral positions in the source spectral region only, or comprising entries for spectral positions in the source spectral region and in the target region (paragraphs 25 — 30, and 48 -— 65).

As per claim 14, Rettelbach et al. further disclose the source spectral region of the input audio signal comprises a noise- filling region intended for the first noise values in the source spectral region, and wherein the noise filler is configured for generating the first noise values for the noise-filling region in the source spectral region of the input audio signal (paragraph 48).

As per claim 15, Rettelbach et al. further disclose the noise filler is configured to be controlled by a control vector, wherein the control vector is determined to have a “1” value for a spectral position, at which noise filling was performed, and a zero value for a spectral position at which noise filling was not performed, or wherein the control vector is determined to have a “1” value for a spectral position at which a spectral line is identified as a noise line, and zero value for a spectral position at which a spectral line is not identified as a noise line (“a noise filler for providing a noise-filled spectral representation of an audio signal on the basis of an input spectral representation of the audio signal may have a spectral region identifier configured to identify spectral regions of the input spectral representation which are quantized to zero and which are spaced from non-zero spectral regions of the input spectral representation by at least one intermediate spectral region”; paragraphs 10 – 12).

As per claim 17, Rettelbach et al. further disclose the noise filler is configured for identifying noise positions by identifying zero spectral values in the input audio signal or using noise-filling information from the input audio signal (paragraphs 10 – 12).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Although claims 1-18 appear to fall within a statutory category (i.e.,
apparatus), claims 1-18 encompass nothing more than logic/software modules
as per the specification ("Depending on certain implementation requirements,
embodiments of the invention can be implemented in hardware or in software. ", Page
35, lines 12, 13). Thus, claims 1-18 are directed to non-statutory subject matter because
their scope includes a computer program embodiment, an abstract data structure which
does not fall within one of the four statutory categories (i.e., it is directed to a program
per se). See also MPEP § 2106.IV.B.1.a. Data structures not claimed as embodied in
computer readable media are descriptive material per se and are not statutory because
they are not capable of causing functional change in the computer. See, e.g.,
Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se
Application/Control Number: 16/439,541 Page 15 Art Unit: 2658 held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention, which permit the data structure's functionality to be realized. In contrast, a claimed computer readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and is thus statutory. Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program's functionality to be realized.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yoon et al. teach processing an audio signal by extracting noise filing flag information.  Chen et al. teach signal de-noising method. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658